Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/14/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4. The memory module of claim 2, wherein the mapping table relates a physical address to the full DRAM cache line and the erased NVM cache line.
relates a physical address to the full DRAM cache line and the erased NVM cache line”. It is unclear whether the claim is to be interpreted with the structure “relates element A to element B and element C” or “relates element A and element B”.
	Under the former, there are three elements to be considered, the “physical address”, the “full DRAM cache line”, and the “erased NVM cache line”.
	Under the latter, there are two elements to be considered, the “physical address to the full DRAM cache line” and the “erased NVM cache”.
	The claim thus appears amenable to two interpretations and hence the scope of the claim is ambiguous.
	Accordingly, claim 4 is rejected as being indefinite.

	For purposes of examination, the latter interpretation is presently considered.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites “wherein the module controller fills the full DRAM cache line with the valid data after…”. The Examiner suggests instead “wherein the module controller fills an empty cache line corresponding to the empty cache line address with the valid data to produce the full DRAM cache line after…” in order to avoid phrasing where the controller fills a “full” cache line. Instead, referring to the empty cache line specified by the empty cache line address
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-2, 4, 6, 8, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim US 2017/0206165 in view of Sartore US 2011/0072302.

1. A memory module comprising:
a nonvolatile memory (NVM) divided into NVM cache lines, including an erased NVM cache line; 
a dynamic random-access memory (DRAM) cache divided into DRAM cache lines, including a full DRAM cache line storing valid data; and
a module controller to map the full DRAM cache line to the erased NVM cache line of the NVM.

Lim discloses:
a nonvolatile memory (NVM) divided into NVM cache lines, including an erased NVM cache line; 
a dynamic random-access memory (DRAM) cache divided into DRAM cache lines, including a full DRAM cache line storing valid data; and
A DRAM cache and NVM cache where cache lines are mapped and transferred between the DRAM and the NVM [Fig. 13]. The DRAM cache may further include a dirty information [0011] and valid information [0180; 0200].

    PNG
    media_image1.png
    481
    874
    media_image1.png
    Greyscale

Where Lim is silent, Sartore discloses a module controller to map the full DRAM cache line to the erased NVM cache line of the NVM.
Sartore discloses mapping DRAM cache lines to pre-erased blocks in NVM (“DRAM is divided into cache lines, each of which maps to some memory region in the flash space…Instead of erasing and re-writing the same physical space in flash that was mapped to the DRAM cache line…the write-back is re-directed to an address in the NAND flash device targeted for wear.” [0031]; “A pre-erased block of the NAND flash may be targeted” [0032]).
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply Sartore’s practice of mapping DRAM cache lines to erased storage units in NVM before they are written to the initialization of mappings between the DRAM cache lines and NVM cache lines of Lim in order to avoid incurring an erase operation when performing a writeback operation [0031], thereby improving access latency by shifting the processing burden of the erase operation away from the time of the write operation.

2. The memory module of claim 1, further comprising a mapping table to store the map of the full DRAM cache line to the erased NVM cache line.
	The combination teaches claim 1, further comprising a mapping table to store the map of the full DRAM cache line to the erased NVM cache line (“module 100 may further include…a mapping table” [Lim, 0081]).

4. The memory module of claim 2, wherein the mapping table relates a physical address to the full DRAM cache line and the erased NVM cache line.
	The combination teaches claim 2, wherein the mapping table relates a physical address to the full DRAM cache line and the erased NVM cache line (“mapping of RAM memory locations to physical addresses in…the flash array 102” [Sartore, 0026]; where an initial NVM location is mapped to the DRAM [Sartore, 0031], and where the flash is pre-erased [Sartore, 0032]).

6. The memory module of claim 1, wherein the NVM cache lines are of a physical-page size.
	The combination teaches claim 1, wherein the NVM cache lines are of a physical-page size (data is read using a “page buffer” [Lim, 0288]). Hence, Lim indicates that the access granularity of the NVM is a physical page.

8. The memory module of claim 1, wherein the NVM cache lines and DRAM cache lines are the same size.
	The combination teaches claim 1, wherein the NVM cache lines and DRAM cache lines are the same size (CL0 maps to NVM Line0 [Fig. 13]; further, the cache line “may indicate a minimum access unit of a request of the module controller 210 or the processor 101” [0186], and NVM 223 includes lines which correspond to the cache lines in DRAM [0187-0188]).

20. The memory module of claim 1, further comprising allocating the erased NVM cache line to a physical address having physical-address bits.
	The combination teaches claim 1, further comprising allocating the erased NVM cache line to a physical address having physical-address bits (“DRAM is divided into cache lines, each of which maps to some memory region in the flash space” [Sartore, 0031]; “RAM memory locations” are physical addresses which are mapped to “physical addresses in a…flash array” [0026]).
	Further, it is noted that physical addresses comprise bits, and hence by definition has physical address bits.

21. The memory module of claim 20, wherein the full DRAM cache line includes a tag field with the physical-address bits.
	The combination teaches claim 20, wherein the full DRAM cache line includes a tag field with the physical-address bits (see tag field in cache line [Lim, Fig. 13]).

22. The memory module of claim 20, further comprising deallocating the erased NVM cache line from the physical address to free the NVM cache line.
	The combination teaches claim 20, further comprising deallocating the erased NVM cache line from the physical address to free the NVM cache line (modifying the mapping from a DRAM location to another NVM cache line constitutes deallocating the original NVM cache line [Sartore, 0031-0032]; removing the only reference to an object is freeing an object).


3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, in further view of Vembu US 2014/0208047.
3. The memory module of claim 2, wherein the module controller maintains the mapping table in the DRAM cache.
	The combination teaches claim 2, and further teaches storing the mapping table in an unspecified memory accessible to the NVM controller [0172].
Where Lim is silent, Vembu US 2014/0208047 teaches wherein the module controller maintains the mapping table in the DRAM cache (“address mapping tables 132 are stored in DRAM (volatile memory 106)” [0055]). Specifically, Vembu teaches an alternative arrangement where storing the mapping table and data are stored together in the DRAM [Fig. 2]. 
	Hence, the cited prior art presents embodiments where a mapping table may be stored separately from or together with the DRAM cache. Vembu further notes that volatile memory, such as DRAM, is relatively fast [0048], and suggests storing relatively static data in NVM while storing mapping data in the DRAM [0064].
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to substitute the unspecified memory of Lim with the DRAM cache for storing mapping tables as suggested by Vembu, as the DRAM cache characteristics are known to be suitable for mapping data. Further, the skilled artisan would have reasoned that using the DRAM cache instead of a separate memory reduces the number of memory devices needed in the NVM device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, in further view of Jung US 2018/0107595.
7. The memory module of claim 6, wherein the NVM cache lines are 4KB.
wherein the NVM cache lines are 4KB.
	Where the combination is silent to a cache line size, Jung US 2018/0107595 discloses a range of page sizes used as a cache line size by a cache (“a page of data, e.g., 4 kilobytes to 2 megabytes, may be moved 107 from an In-host MM OS page cache 119 of the In-host MM OS cache 117 to CPU internal cache 112 to enable processing by the CPU 110” [0011]).
	Hence, the prior art has adopted cache line sizes of between 4kB and 2MB.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to select 4KB as the size of the cache lines of the combination, as the size was within known ranges for cache lines as disclosed by Jung, and the results would have been predictable (using 4KB as the size of data transfer to and from the memory).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, in further view of Shen US 2011/0107032.
9. The memory module of claim 1, wherein the module controller provides an access granularity smaller than the DRAM cache lines.
	The combination teaches claim 1. Where the combination is silent, Shen US 2011/0107032 discloses wherein the module controller provides an access granularity smaller than the DRAM cache lines (“Splitting a cache line into a plurality of sectors helps in reducing the number of cache misses as well as the number of operations required to maintain coherence…two processors that access the same cache line, but different sectors in the line may perform updates to the respective sectors independently from one another without having to invalidate the other’s cache line” [CLM1]).
	Shen discloses a modified controller for configuring and accessing cache where the access granularity may be a sector smaller than a cache line.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 9 above, in further view of Fanning US 6,467,031.
10. The memory module of claim 9, wherein the access granularity is 64B.
	The combination teaches claim 9, however Shen is silent as to a particular sector size to adopt. Where the combination is silent, Fanning US 6,467,031 discloses use of a 64B access granularity [C3, L49-63] which may be different from or the same as the size of the bus in the memory hierarchy.
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify the controller of the combination to perform sub-cache line size accesses at a known sub-cache line size granularity such as 64B as disclosed by Fanning for the purpose of reducing the number of cache misses and invalidating whole cache lines as disclosed by Shen. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further supported by Smith’s “Memory Error Detection and Correction”.
11. The memory module of claim 1, wherein each DRAM cache line includes EDC storage.
	The combination teaches claim 1 wherein each DRAM cache line includes EDC storage (“first volatile storage area may further include an area for storing additional information (e.g., a tag, an ECC, dirty information” [Lim, 0079]).
As known in the art, ECC or error-correcting code constitutes code for detecting and correcting errors.
ECC is an extension of the parity concept. ECC is usually performed only on complete words, rather than individual bytes. In a typical ECC system with a 64-bit data word, there would be 7 ECC bits. Each ECC bit is calculated as the parity of a different subset of the data bits. The key to the power of ECC is that each data bit contributes to more than one ECC bit. By making careful choices as to which data bits contribute to which ECC bits, it becomes possible to not just detect a single-bit error, but actually identify which bit is in error (even if it is one of the ECC bits). In fact, the code is usually designed so that single-bit errors can be corrected, and double-bit errors can be detected (but not corrected), hence the term Single Error Correction with Double Error Detection (SECDED).”
Hence, the combination is considered to teach a DRAM cache comprising EDC (ECC) storage space at least because the DRAM cache line appears to comprise storage space for EDC (ECC).


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, in further view of Wokhlu US 2018/0300258.
15. The memory module of claim 1, wherein the module controller programs the valid data from the full DRAM cache line to a second erased NVM cache line and marks the full DRAM cache line as invalid.
	The combination teaches claim 1, wherein the module controller programs the valid data from the full DRAM cache line to a second erased NVM cache line {and marks the full DRAM cache line as invalid} (“As the system operates, some DRAM locations are modified, and at some point (e.g., LRU, Least Recently Used) a write-back takes place to the flash memory…Instead of erasing and re-writing the same physical space in flash that was mapped to the DRAM cache line being written back, the write-back is re-directed to an address in the NAND flash device targeted for wear” [Sartore, 0031]).
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to writeback data from the DRAM to another cache line when the original cache line already contains data in order to avoid having to perform a lengthy erase before writing the data.t
	Where the combination is silent, Wokhlu US 2018/0300258 recites:
	“An eviction process may be triggered by various events. For example, when there is data to be cached and there is no free space in cache eviction may be triggered in order to open up some space in cache memory to enable caching. Eviction may also be triggered in response to determining that data currently in cache has a low likelihood of being used in the future (e.g. relatively low rank indicators). An eviction process may be triggered by a specific command from a cache-aware host in order to ensure that there is sufficient space in cache for subsequent caching. FIG. 10 shows an initial determination 1052 as to whether a random eviction is to be performed. Random eviction, as the name suggests, is an eviction that is performed in a random fashion to ensure that data that is not evicted by any other part of an eviction scheme eventually gets evicted and so does not occupy a portion of cache indefinitely (i.e. does not become a "dead" line in cache memory). Random evictions may be performed at random times and/or on random locations in cache memory. In one example, a wrap-around counter progresses line-by-line through cache memory at some random intervals so that each line of cache eventually gets randomly evicted. If a random eviction is called for then the portion of cache memory identified for eviction (e.g. line of cache) may be marked as invalid to make space available 1054 (an invalid line in cache is available for caching new data).” [0065]
In particular, Wokhlu indicates that when data in a cache is being evicted (e.g., during write-back), the line being evicted is marked invalid to indicate that new data may be cached.


16. The memory module of claim 15, wherein the module controller maps the invalid DRAM cache line to a second erased NVM cache line of the NVM.
	The combination teaches claim 15, wherein the module controller maps the invalid DRAM cache line to a second erased NVM cache line of the NVM (“Instead of erasing and re-writing the same physical space in flash that was mapped to the DRAM cache line being written back, the write-back is re-directed to an address in the NAND flash device targeted for wear” [Sartore, 0031]; “a write back from RAM 304 to one of these addresses may be mapped to a write in one of the target devices” [Sartore, 0035]; that is, data is not written in-place on media such as flash).
	As discussed in addressing claim 15, data evicted from DRAM to NVM is written out of place in order to avoid incurring the latency of an erase operation.

17. The memory module of claim 1, the module controller to program the valid data to the erased NVM cache line of the NVM.
	The combination teaches claim 1, the module controller to program the valid data to the erased NVM cache line of the NVM (“Instead of erasing and re-writing the same physical space in flash that was mapped to the DRAM cache line being written back, the write-back is re-directed to an address in the NAND flash device targeted for wear” [Sartore, 0031]; modified data is valid data).
	To reiterate, Sartore discusses a problem in hybrid memory where a RAM that caches writes to NVM may periodically rewrite data that has been written to NVM: “RAM 104 may perform writebacks of modified data that is replaced in the RAM 104. Write backs from RAM 104 may be concentrated to a device or devices of the flash 102 targeted for accelerated wear. The targeted device(s) will thus experience many more writes and erases than other devices…consequently wear out sooner than other devices…” [0027].
	Sartore’s solution includes initially mapping each DRAM cache line to a location in flash [0031]. After the flash location is written due to a first DRAM write back, subsequent updates to the same data in DRAM eventually necessitate another write back. When a second writeback occurs, the flash location mapped to the DRAM line is changed, thereby avoiding the case where the same portion of the flash is targeted repeatedly [0032].

18. The memory module of claim 17, the module controller to evict the valid data from the full DRAM cache line creating an empty DRAM cache line after programming the valid data to the erased NVM cache line.
	The combination teaches claim 17, and further teaches the module controller to evict the valid data from the full DRAM cache line creating an empty DRAM cache line after programming the valid data to the erased NVM cache line. Wokhlu US 2018/0300258 recites:
	“An eviction process may be triggered by various events. For example, when there is data to be cached and there is no free space in cache eviction may be triggered in order to open up some space in cache memory to enable caching. Eviction may also be triggered in response to determining that data currently in cache has a low likelihood of being used in the future (e.g. relatively low rank indicators). An eviction process may be triggered by a specific command from a cache-aware host in order to ensure that there is sufficient space in cache for subsequent caching. FIG. 10 shows an initial determination 1052 as to whether a random eviction is to be performed. Random eviction, as the name suggests, is an eviction that is performed in a random fashion to ensure that data that is not evicted by any other part of an eviction scheme eventually gets evicted and so does not occupy a portion of cache indefinitely (i.e. does not become a "dead" line in cache memory). Random evictions may be performed at random times and/or on random locations in cache memory. In one example, a wrap-around counter progresses line-by-line through cache memory at some random intervals so that each line of cache eventually gets randomly evicted. If a random eviction is called for then the portion of cache memory identified for eviction (e.g. line of cache) may be marked as invalid to make space available 1054 (an invalid line in cache is available for caching new data).” [0065]
	Marking a DRAM line invalid creates an empty DRAM line, as DRAM may be written in-place, unlike some NVM such as Flash. While it is not specifically stated, it is noted that the DRAM line may only be emptied after writing its contents to NVM because clearing the DRAM line would eliminate the source of the copy being transmitted to the NVM.
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to only evict (clear) the DRAM line after performing the writeback in order to avoid deleting the source of the data for the writeback.

Allowable Subject Matter
Claims 5, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to address any outstanding objections.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:

5. The memory module of claim 2, wherein a portion of the mapping table resides in the full DRAM cache line.
	None of the cited prior art of record appears to teach or suggest, in combination with features of the base claims, wherein a portion of the mapping table resides in the full DRAM cache line.
	Accordingly, claim 5 is considered to contain allowable subject matter.

12. The memory module of claim 1, wherein the full DRAM cache line includes a state field indicating the erased NVM cache line is erased. 
None of the cited prior art of record appears to teach or suggest, in combination with features of the base claims, a full DRAM cache line includes a state field indicating the erased NVM cache line is erased. None of the cited prior art of record appear to teach or suggest a DRAM cache line comprising valid data further containing a state field for indicating an associated NVM cache line is erased.
	Accordingly, claim 12 is considered to contain allowable subject matter.

13. The memory module of claim 1, wherein the full DRAM cache line is specified by a DRAM address, and wherein the module controller initializes the DRAM address as an empty cache line address and maps the empty cache line address to the erased NVM cache line of the NVM.
In particular, claim 13 appears to be drawn to a controller to perform a process necessary to transition the memory line from a state S00 to state S01 [DRW, Fig. 2][SPEC, 0017]. The term “full DRAM cache line” as presented in claim 1 is a label for the cache line which, after the transition to state S01, comprises valid data.
Before this state transition to S01, the controller performs an initialization process to transition from the unallocated state at S00 to a transient state where the DRAM address is an empty cache line 
None of the cited prior art of record appears to teach or suggest, in combination with features of the base claims, wherein the full DRAM cache line is specified by a DRAM address, and wherein the module controller initializes the DRAM address as an empty cache line address and maps the empty cache line address to the erased NVM cache line of the NVM.
	While Sartore appears to disclose mapping erased units of an NVM to DRAM cache lines for the purpose of accelerating access to the NVM, none of the cited prior art of record appear to teach or suggest the combination of features of claim 1 in combination with the controller process where the DRAM address is initialized as an empty cache line address and mapped to the erased NVM cache line.
	While Lim discloses associating DRAM cache lines and NVM cache lines, Lim is similarly silent to the initialization where the DRAM address is specifically initialized as an empty cache line address and mapped to an erased NVM cache line.
	Accordingly, claim 13 is considered to contain allowable subject matter.

14. The memory module of claim 13, wherein the module controller fills the full DRAM cache line with the valid data after the module controller initializes the DRAM address as an empty DRAM cache line.
	Claim 14 inherits the features of claim 13, and is considered similarly. Claim 14 appears directed to the controller performing a process to complete the state transition from S00 to S01 by writing the valid data into a cache line corresponding to the empty DRAM cache line address after the initialization step of claim 13, thereby producing the full DRAM cache line as per [SPEC, 0017].

19. The memory module of claim 18, further comprising a mapping table in the DRAM cache, the mapping table relating a physical address to both the empty DRAM cache line and the programmed NVM cache line.
	None of the cited prior art of record appears to teach or suggest, in combination with features of the base claims, further comprising a mapping table in the DRAM cache, the mapping table relating a physical address to both the empty DRAM cache line and the programmed NVM cache line.
	Accordingly, claim 19 is considered to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136